—Order unanimously reversed on the law without costs, motion granted and complaint against defendant Joda Realty, Inc., dismissed. Memorandum: Martin Johnson (plaintiff) was repairing an ice machine inside a building owned by Joda Realty, Inc. (defendant) and leased to Wise Guys, Inc., a comedy club, when his *1056foot went through the floor. By tendering unrefuted, competent evidence that it had no control over the premises occupied by the comedy club or notice of any defect affecting the floor, and that it was not responsible for interior repairs, defendant established its entitlement to judgment as a matter of law (see, Putnam v Stout, 38 NY2d 607, 612; Canela v Foodway Supermarket, 188 AD2d 416). The assertion of plaintiff that the defective floor could have been caused by water that leaked through shingles missing from the roof of the building is too speculative to raise a material question of fact requiring trial (see, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeal from Order of Supreme Court, Onondaga County, Pooler, J.—Summary Judgment.) Present—Denman, P. J., Green, Fallon, Balio and Boehm, JJ.